1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                    UNITED STATES DISTRICT COURT

16                                             DISTRICT OF NEVADA
17   GARY HARMON,                                                Case No.: 2:18-cv-00870-APG-VCF
18
                       Plaintiff,
19                                           STIPULATION OF DISMISSAL OF
     vs.
20                                           EXPERIAN INFORMATION
     DITECH FINANCIAL, LLC FKA GREEN SOLUTIONS, INC., WITH PREJUDICE
21
     TREE SERVICING, LLC, a Delaware limited
22   liability  corporation;    EXPERIAN
     INFORMATION SOLUTIONS, INC.; and                  ORDER
23   TRANS UNION, LLC,
24                     Defendants.
25

26

27

28
     Stipulation of Dismissal of Experian Information Solutions, Inc., With Prejudice - 1
1             PLEASE TAKE NOTICE that Plaintiff Gary Harmon (“Plaintiff”) and Defendant Experian
2
     Information Solutions, Inc. (“Experian”) hereby stipulate and agree that the above-entitled action
3
     shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(1)(A)(ii).
4
              There are no longer any issues in this matter between Plaintiff and Experian to be
5

6    determined by the Court. Plaintiff hereby stipulates that all of claims and causes of action against

7    Experian, which were or could have been the subject matter of this lawsuit, are hereby dismissed
8
     with prejudice, without costs or fees to any party.
9
              IT IS SO STIPULATED.
10            Dated January 28, 2019.
11    KNEPPER & CLARK LLC                                        NAYLOR & BRASTER
12
      /s/ Matthew I. Knepper                                     /s/ Andrew J. Sharples
13    Matthew I. Knepper, Esq.                                   Jennifer L. Braster, Esq.
      Nevada Bar No. 12796                                       Nevada Bar No. 9982
14    Miles N. Clark, Esq.                                       Andrew J. Sharples, Esq.
15    Nevada Bar No. 13848                                       Nevada Bar No. 12866
      10040 W. Cheyenne Ave., Suite 170-109                      1050 Indigo Drive, Suite 200
16    Las Vegas, NV 89129                                        Las Vegas, NV 89145
      Email: matthew.knepper@knepperclark.com                    Email: jbraster@nblawnv.com
17    Email: miles.clark@knepperclark.com                        Email: asharples@nblawnv.com
18
      HAINES & KRIEGER LLC                                       JONES DAY
19    David H. Krieger, Esq.                                     Katherine A. Neben, Esq.
      Nevada Bar No. 9086                                        Nevada Bar No. 14590
20    8985 S. Eastern Avenue, Suite 350                          3161 Michelson Drive
                                                                 Irvine, CA 92612
21    Henderson, NV 89123                                        Email: kneben@jonesday.com
      Email: dkrieger@hainesandkrieger.com
22                                                               Counsel for Defendant
      Counsel for Plaintiff
23                                                               Experian Information Solutions, Inc.

24

25        IT IS SO ORDERED.
26                                                         ______________________________
                                                           UNITED STATES DISTRICT JUDGE
27
                                                           Dated: January 28, 2019.
28
     Stipulation of Dismissal of Experian Information Solutions, Inc., With Prejudice - 2
